Exhibit 10.4
 
 
ADDENDUM TO AMENDED AND RESTATED PURCHASE AGREEMENT
DATED AS OF AUGUST 7, 2007 (THE “PURCHASE AGREEMENT”) BY AND AMONG SPIRALFROG,
INC. (F/K/A/ MOHEN, INC.), A DELAWARE CORPORATION (“SPIRAL”) AND THE INVESTORS
LISTED ON THE SCHEDULE OF BUYERS ATTACHED HERETO (INDIVIDUALLY A “BUYER” AND
COLLECTIVELY THE “BUYERS”)




This Addendum is made and entered into as of the 11th day of December,
2007.  Unless otherwise defined herein, capitalized terms used in this Addendum
shall have the meaning given to them in the Purchase Agreement.


NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the Parties hereto agree as follows:


1.  WHEREAS Clause C of the Purchase Agreement is amended to read as follows:


C.           The Company desires to sell Notes up to a maximum aggregate
principal amount of $13,000,000, and to issue up to 7,090,910 Warrants in
connection therewith, and the Buyers desire to amend and restate the Prior
Purchase Agreement to allow for the sale of such additional Notes and issuance
of Warrants.


2.  WHEREAS Clause F of the Purchase Agreement is amended to read as follows:


F.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement that aggregate principal
amount of the Notes, in substantially the form attached hereto as Exhibit A (the
"Notes"), set forth opposite such Buyer's name in column (3) on the Schedule of
Buyers attached hereto (which aggregate amount for all Buyers shall be
$13,000,000) (as exchangeable into Common Stock pursuant to the terms of the
Notes, collectively, the “Exchange Shares”) and such number of warrants
(“Warrants”) to purchase Common Stock (the “Warrant Shares”), in substantially
the form of Exhibit G, set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers attached hereto.


3.  WHEREAS Clause G to the Purchase Agreement is amended to read as follows:


G.           Contemporaneously with the execution and delivery of this
Agreement, the Buyers that purchased the first $11,000,000 of Notes and
6,000,000 Warrants are executing and delivering a Registration Rights
Termination Agreement, substantially in the form attached hereto as Exhibit B
(the “Registration Rights Termination Agreement”) pursuant to which the Company
has granted certain demand and piggyback registration rights with respect to the
Exchange Shares and the Warrant Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.  The
Buyers that purchased the Exchange Shares and Warrant Shares underlying the last
$2,000,000 of Notes and 1,090,910 of Warrants sold shall receive demand and
piggyback registration rights identical to those provided to the other Buyers.
 
 
1

--------------------------------------------------------------------------------



 
4.  Section 1(d) of the Purchase Agreement is amended to read as follows:


(d)           Subsequent Closing.  Subject to the terms and conditions of this
Agreement, after the Closing and at any time on or prior to one hundred fifty
(150) days following the Closing, at a subsequent closing (a “Subsequent
Closing”), the Company may issue and sell to one or more individuals and
entities approved by the Company’s Board of Directors (each an “Additional
Buyer” and collectively, the “Additional Buyers”) an aggregate principal amount
of Notes and Warrants up to an aggregate of $13,000,000, including all
previously issued Notes and Warrants, at the Purchase Price.  At a Subsequent
Closing the representations and warranties of the Company set forth in Section 3
hereof shall speak as of the date of the Subsequent Closing (subject to any
updates to the Disclosure Schedules as may be made by the Company), and the
representations and warranties of the Additional Buyers shall speak as of the
date of the respective Subsequent Closing.  At a Subsequent Closing, (i) each
Additional Buyer and the Company shall execute a counterpart signature page
hereto and to the relevant Transaction Documents, (ii) the Company shall cause
the Schedule of Buyers hereto to be updated to reflect the purchases made by the
Additional Buyers, (iii) each Additional Buyer shall become a “Buyer” hereunder
and the Notes purchased by such Additional Buyer shall be deemed “Notes”, for
purposes of this Agreement and the other Transaction Documents, and (iv) subject
to the terms and conditions hereof, the Company will deliver to each of the
Additional Buyers purchasing Notes and Warrants at a Subsequent Closing the
applicable Notes and Warrants registered in the name of such Additional Buyer,
against payment to the Company of the Purchase Price therefor in cash by wire
transfer, check or other method acceptable to the Company


IN WITNESS WHEREOF, this Addendum has been executed by the Parties as of the
date first above written:

  SPIRALFROG, INC.          
 
By:
/s/ Orville Hagler       Name: Orville Hagler       Title;Secretary          


              


BUYERS:



   
AGAPE WORLD, INC.
      /s/Scott A. Stagg    
Scott A. Stagg
 
By:                                                      
   
Name:
   
Title:
/s/ Amir Khan    
Amir Khan
             
Mark P. Stagg
/s/ Mark Focht    
Mark Focht
             
Michael Miller
/s/ Robert A. Noble
   
Robert A. Noble
             
Derek A. Jerina
     
Paul Schulman
                   
Robert DiForio
ANTAEUS CAPITAL, INC.
               
By:                                                      
 
Kevin A. Stagg
Name:
   
Title:
             
Thomas E. Stagg
     
Lionel Amron
       
DISTRESSED HIGH YIELD TRADING OPPORTUNITIES FUND, LTD.
     
GOLDEN DEN CORP.
       
By: Scott A. Stagg                                                      
   
Name: Scott A. Stagg
By:                                                      
 
Title: Trading Advisor
Name:
   
Title:
       
SV SPECIAL SITUATIONS MASTER FUND LTD.
               
By: Scott A. Stagg                                                     
   
Name: Scott A. Stagg
   
Title: Director
               
Ahmed Shaaban


